Case 8:11-cr-00245-JDW-TBM Document 115 Filed 03/26/21 Page 1 of 1 PageID 414




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                                                 Case No: 8:11-cr-245-T-27

JOSE ABSALON LENIS-FLORES
________________________________/
                                                     ORDER

         BEFORE THE COURT are the Motion by the United States for Reduction in Sentence

Pursuant to Fed. R. Crim. P. 35(b) (Dkt. 111) and Defendant’s Response (Dkt. 114). The United

States recommends a two level departure, resulting in an Offense Level 34 and a guidelines range

of 151 to 188 months. 1 (Dkt. 111). Defendant seeks a time served reduction. 2 (Dkt. 114 at 2).

Upon review, the United States’ motion is GRANTED to the extent that Defendant’s sentence of

imprisonment is reduced to time-served. All other terms and conditions of his original sentence

will remain the same.

         DONE AND ORDERED this 26th day of March, 2020.

                                                      /s/ James D. Whittemore
                                                      JAMES D. WHITTEMORE
                                                      United States District Judge

Copies to: Defendant, Counsel of Record, U.S. Bureau of Prisons, U.S. Marshal, U.S. Probation




         1
           Defendant was sentenced to 192 months, followed by five years of supervised release. (Dkt. 66). He has
served approximately 114 months.
         2
           Defendant asserts that with 17 months of good credit “gained time” applied, he has completed
approximately 131 months of his sentence. (Dkt. 114 at 1-2). He contends that as a result, “[t]he actual incarceration
time if [he] is sentenced at the low-end of the guidelines would be serving about 128 months on the 151-month
sentence,” and because he has served approximately 131 months, his incarceration would exceed the low end of his
new guidelines range. (Id. at 2). Moreover, he anticipates that he “will also serve up to three months or so awaiting
deportation,” and further asserts that he suffers from “Glaucoma and has lost sight in one-eye . . . .” (Id.).

                                                          1
